Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,697,155. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of patent ‘155 commonly recite the wastewater reuse system connectable to a dwelling, pre-treatment tank allowing settling of solids in black water, holding tank and connected pump, transfer line and drip irrigation system.  The instant claims are broader and hence genus, to the species claims of ‘155.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:


2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nawathe et al patent 5,647,986 in view of Rylander et al patent 6,562,236. With regard to claim 1, Nawathe discloses a wastewater treatment and re-use system on-site and operatively connected to human residential dwellings (Abstract, figures 1 and 14), and comprising a pretreatment tank 16 allowing for settling of solids from the water (column 9, lines 10-29), connected by line 17 to receive raw sewage wastewater, in other words “black water” from a residence (column 1, lines 17-34 and column 1, line 64-column 2, line 6; column 9, lines 22-24); an intermediate, holding tank 24 receiving at least partially clarified black water from the pretreatment tank 19 (column 9, lines 31-33); a transfer line 50/39 from the holding tank for selectively directing the treated .
The claims differ by requiring that at least one of the holding tanks which are operatively connected to transfer lines are connected to a central wastewater treatment system. 
	However, Rylander et al patent 6,562,236 teaches residential sources of solids-containing residential wastewater being treated in individual septic tanks to filter out the solid matter and then being discharged alternately to drain or leach fields, or with an overflow portion directed to a central wastewater sewage treatment plant (see particularly figures 4, 5 and 5a, column 1, line 50-column 2, line 7; column 5, lines 65-column 6, line 27 and column 6, lines 48-65. 
	Nawathe expressly teaches an objective of avoiding any connection to sanitary sewers in column 23, line 56-column 24, line 7 and teaches away from such connection by only teaching directing of the treated sewage water to either a drip field or alternatively a drain field for irrigation purposes.
 Rylander teaches that where residential sources of wastewater are treated in small, localized systems such as septic tanks, that although the treated water is generally routed to drain or leach fields, an overflow portion is alternately directed to a centralized wastewater treatment plant, so as to relieve excessive saturation demands on the drain fields, which may otherwise overflow onto and contaminate surrounding areas, leading to sewage pollution (Rylander at column 2, lines 1-7; column 4, lines 34-40 and column 6, lines 17-40). 
Thus, Rylander contains explicit motivation to augment the Nawathe system by enabling an overflow portion of sewage in order to relieve demands on the leach fields which are prone to becoming saturated, particularly during periods of excessive or prolonged rainfall or during occurrence of other weather conditions (Abstract and column 6, lines 17-27).
It would have been obvious to one of ordinary skill in the art of designing and operating wastewater treatment and recycling systems to have augmented the Nawathe system by retrofitting one or more valves and installing plumbing channel or piping, enabling, selective diversion of the overflow discharge drain water from the subsurface drain field or waterway, instead into a line leading to a central wastewater treatment system, as taught by Rylander, so as to relieve excessive saturation demands on the drain fields, during periods of heavy rainfall or heavy residential use of facilities, which may otherwise overflow into and contaminate surrounding areas, leading to sewage pollution (column 2, lines 1-7; column 4, lines 34-40 and column 6, lines 17-40 of Rylander). 
The overall objective of Nawathe is to reduce dependence of local residences and small communities or rural areas on central sewage treatment facilities and attendant reduction of environmental discharge problems and sewer useage fees would remain intact (column 1, line 64-column 2, line 17), since periods of sending overflow sewage to the central sewer line and treatment plant would remain relatively infrequent.
Nawathe further discloses: a disinfection system for claim 2 (column 5, lines 8-23), and filters between the pump and irrigation system, i.e. irrigation field (column 23, lines 50-53 and 62-63) for claim 4.
	Claims 3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nawathe et al patent 5,647,986 in view of Rylander et al patent 6,562,236, as applied to claims 1, 2 and 4 above, and further in view of Owley PGPUBS Document US 2009/0014383. Claims 3 and 5 also differ by further requiring a gravity flow line or outlet between the holding tank and transfer line. Owley teaches a grey or black water treatment and recycling system, including water being reused in an irrigation system, with treatment of the water comprising a septic system for claim 5 [0028], gravity flow outlets for claim 10 [0024, see “drain lines 8a.. .gravity fed”]. It would have been further obvious to one of ordinary skill in the art of designing and operating wastewater treatment and recycling systems to have augmented the Nawathe system by incorporating at least one of the holding and/or treatment tanks into a septic tank system, or by designing such tank(s) as septic tanks, so that it can be made of long-lasting, stable materials and design so as to require only limited maintenance, and so as to enable a more continuous flow less susceptible to clogging problems.
Any inquiry concerning this communication or earlier communications from
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The 
Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections. E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5. A suggested format for such authorization is as follows: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342. The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either private PAIR or Public
PAIR, and through Private PAIR only for unpublished applications. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions 
JWD
04/02/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778